

Exhibit 10.72



--------------------------------------------------------------------------------



$1,000,000,000
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of November 14, 2012,


Among


CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,
as Borrower,
and

CAESARS ENTERTAINMENT CORPORATION,
as Lender





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 14, 2012 (this
“Agreement”), among CAESARS ENTERTAINMENT OPERATING COMPANY, INC. (f/k/a
Harrah’s Operating Company, Inc.), a Delaware corporation (the “Borrower”), and
CAESARS ENTERTAINMENT CORPORATION (f/k/a Harrah’s Entertainment, Inc.), a
Delaware corporation (the “Lender”).
WHEREAS, the Borrower has requested the Lender to extend credit in the form of
revolving loans from time to time prior to the Maturity Date in an aggregate
principal amount not to exceed $1,000,000,000;
WHEREAS, the Lender may, but is not obligated, to extend such credit in the form
of revolving loans to the Borrower from time to time; and
WHEREAS, this Agreement has been duly adopted by the Boards of Directors (or
committee delegated by the Board of Directors authority to approve this type of
arrangement) of each of the Borrower and the Lender.
NOW, THEREFORE, the Lender is willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Applicable Margin” shall mean for any day with respect to any Loan, 3.00% per
annum.
“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
this Agreement.
“BBA LIBOR” shall mean, for any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate, as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Lender from time to time) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period.



--------------------------------------------------------------------------------




“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrowing” shall mean a group of Loans made on a single date and as to which a
single Interest Period is in effect.
“Borrowing Minimum” shall mean $1,000,000.
“Borrowing Multiple” shall mean $500,000.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or Las Vegas, Nevada.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by the Lender (or, for purposes of
Section 2.09(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date.
“Charges” shall have the meaning assigned to such term in Section 6.09.
“Closing Date” shall mean November 14, 2012.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.



--------------------------------------------------------------------------------




“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.
“Dollars” or “$” shall mean lawful money of the United States of America.
“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.



--------------------------------------------------------------------------------




“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or Multiemployer Plan; (e) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, concerning the impending imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the conditions
for imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; or (i) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA.
“Event of Default” shall have the meaning assigned to such term in Section 5.01.



--------------------------------------------------------------------------------




“Excluded Taxes” shall mean, with respect to the Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income taxes imposed on (or measured by) its net income (or
franchise taxes imposed in lieu of net income taxes) by the United States of
America (or any state or locality thereof) or the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is located
or any other jurisdiction as a result of such recipient engaging in a trade or
business in such jurisdiction for tax purposes (other than a trade or business
deemed to arise by virtue of entering into this Agreement, any other Loan
Document or any of the transactions contemplated under such documents), (b) any
branch profits tax or any similar tax that is imposed by any jurisdiction
described in clause (a) above, and (c) in the case of the Lender making a Loan
to the Borrower, any withholding tax (including any backup withholding tax)
imposed by the United States federal government (or a jurisdiction as a result
of such Lender being organized or having its principal office or applicable
lending office in such jurisdiction or as a result of such Lender engaging in a
trade or business in such jurisdiction for tax purposes (other than a trade or
business deemed to arise by virtue of entering into this Agreement, any other
Loan Document or any of the transactions contemplated under such documents))
that (x) is in effect and would apply to amounts payable hereunder to the Lender
at the time the Lender becomes a party to such Loan to the Borrower (or
designates a new lending office, except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.10(a) or Section 2.10(c))
or (y) is attributable to the Lender’s failure to comply with Section 2.10(d) or
Section 2.10(e) with respect to such Loan.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.10(b) and 3.20 to a Foreign Subsidiary (and not as a
consolidated Subsidiary of the Borrower) shall mean generally accepted
accounting principles in effect from time to time in the jurisdiction of
organization of such Foreign Subsidiary.
“Gaming Authority” means, in any jurisdiction in which the Borrower or any of
its subsidiaries manages or conducts any casino, gaming business or activities,
the applicable gaming board, commission, or other governmental gaming regulatory
body or agency which (a) has, or may at any time after the Closing Date have,
jurisdiction over the gaming activities at the Property or any successor to such
authority or (b) is, or may at any time after the Closing Date be, responsible
for interpreting, administering and enforcing the Gaming Laws.



--------------------------------------------------------------------------------




“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of the Borrower or any of its subsidiaries in any jurisdiction, as in
effect from time to time, including the policies, interpretations and
administration thereof by the Gaming Authorities.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
“Indebtedness” of any person shall mean (a) all obligations of such person for
borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than such obligations accrued in the ordinary course), to the extent the same
would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances and (h) all
guarantees by such person of Indebtedness described in clauses (a) to (g) above.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Interest Payment Date” means the last Business Day of each March, June,
September and December of each year and the Maturity Date.
“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or nine
or twelve months if agreed to by the Lender or such period of shorter than one
month as may be consented to by the Lender) thereafter, as selected by the
Borrower; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;



--------------------------------------------------------------------------------




(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“Lender” shall have the meaning assigned to such term in the introductory
paragraph hereto.
“lending office” shall mean the applicable branch, office or Affiliate of Lender
designated by Lender to make Loans.
“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of the Borrower or any of its
Subsidiaries.
“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.
“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.
“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrower or any of its
Subsidiaries in any jurisdiction, as in effect from time to time, including the
policies, interpretations and administration thereof by the applicable Liquor
Authorities.
“Loan Documents” shall mean this Agreement and any Note issued under
Section 2.06(d).
“Loans” shall mean loans made by the Lender pursuant to Section 2.01.
“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).



--------------------------------------------------------------------------------




“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity and enforceability of any of the material Loan
Documents or the rights and remedies of the Lender thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $150 million.
“Maturity Date” shall mean November 14, 2017.
“Maximum Rate” shall have the meaning assigned to such term in Section 6.09.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“New York Courts” shall have the meaning assigned to such term in Section 6.15.
“Note” shall have the meaning assigned to such term in Section 2.06(d).
“Obligations” shall mean (a) the due and punctual payment by the Borrower of (i)
the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and (ii)
all other monetary obligations of the Borrower to Lender under this Agreement
and the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual performance of all
other obligations of the Borrower under or pursuant to this Agreement and the
other Loan Documents.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).



--------------------------------------------------------------------------------




“Outstanding Amount” means with respect to any Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by the
Borrower or any ERISA Affiliate, and (iii) in respect of which the Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30‑day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.



--------------------------------------------------------------------------------




“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of the Subsidiaries shall be a Swap Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto, other than Other Taxes.
“Transactions” shall mean, collectively the transactions to occur pursuant to or
in connection with the Loan Documents, including (a) the execution and delivery
of the Loan Documents, (b) the borrowings hereunder and (c) the payment of all
fees and expenses to be paid in connection with the foregoing.
“Unfunded Pension Liability” means, as of the most recent valuation date for the
applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles and Sections shall be deemed
references to Articles and Sections of this Agreement unless the context shall
otherwise require. Except as otherwise expressly provided herein, any reference
in this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.
SECTION 1.03    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Local Time.



--------------------------------------------------------------------------------




ARTICLE II    
The Credits
SECTION 2.01    Revolving Loans. Subject to the terms and conditions set forth
herein, the Lender may agree, in its sole discretion, to make Loans to the
Borrower in Dollars from time to time during the Availability Period. Subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.
SECTION 2.02    Loans and Borrowings. A Borrowing shall be in an aggregate
amount not less than the Borrowing Minimum and that is an integral multiple of
the Borrowing Multiple or, if less, in an aggregate amount approved by the
Lender.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Lender of such request not later than 10:00 a.m., Local Time,
one Business Day before the date of the proposed Borrowing (or such lesser time
acceptable to the Lender). Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”; and
(iv)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no Interest Period is specified with respect to any requested Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of three
month’s duration. At the end of each Interest Period with respect to a
Borrowing, if the Borrower does not elect a different Interest Period within
three (3) Business Days of the end of such Interest Period, then such Borrowing
shall be continued with an Interest Period of three month’s duration.
SECTION 2.04    Funding of Borrowings. The Lender shall make each Loan to be
made by it hereunder available to the Borrower in immediately available funds
not later than 10:00 a.m., Local Time, on the Business Day specified in the
applicable Borrowing Request by crediting the amounts to an account of the
Borrower as specified in the Borrowing Request.
SECTION 2.05    Termination of Agreement.
(a)    Unless previously terminated, this Agreement shall terminate on the
Maturity Date.



--------------------------------------------------------------------------------




(b)    The Borrower may at any time terminate this Agreement; provided, that the
Borrower shall not terminate this Agreement if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.07, there shall
be any Loans outstanding thereafter.
(c)    The Borrower shall notify the Lender of any election to terminate this
Agreement under clause (b) of this Section at least three Business Days prior to
the effective date of such termination, specifying such election and the
effective date thereof.
SECTION 2.06    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Lender the
then unpaid principal amount of each Loan to the Borrower on the Maturity Date.
(b)    The Lender shall maintain an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
(d)    The Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to the Lender a Note payable to the order of the Lender in a form approved by
the Lender and reasonably acceptable to the Borrower. Thereafter, unless
otherwise agreed to by the Lender, the Loans evidenced by such Note and interest
thereon shall at all times be represented by one or more Notes payable to the
order of the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.07    Prepayment of Loans. The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty, in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, upon prior notice to the Lender not less than
one Business Day prior to the date of prepayment.
SECTION 2.08    Interest.
(a)    The Loans shall bear interest at the BBA LIBOR for the Interest Period in
effect for such Borrowing plus the Applicable Margin.



--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
2% plus the rate otherwise applicable to Loans as provided in paragraph (a) of
this Section; provided, that this paragraph (b) shall not apply to any Event of
Default that has been waived by the Lender.
(c)    Except as otherwise set forth in paragraph (d) of this Section, accrued
interest on each Loan shall be payable in cash in arrears (i) on each Interest
Payment Date and (ii) upon termination of this Agreement; provided, that (i)
interest accrued pursuant to paragraph (b) of this Section shall be payable on
demand, and (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.
(d)    The Borrower may elect not to pay accrued interest in cash as set forth
in paragraph (c) of this Section and in such case, accrued interest shall be
added to the Outstanding Amount of the Loans as of the applicable Interest
Payment Date and shall thereafter bear interest at the BBA LIBOR for the
Interest Period in effect as of the applicable Interest Payment Date plus the
Applicable Margin.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
SECTION 2.09    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender; or
(ii)    impose on the Lender or the London interbank market any other condition
affecting this Agreement or Loans made by the Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
the Lender (whether of principal, interest or otherwise), then the Borrower will
pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.



--------------------------------------------------------------------------------




(b)    If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by the Lender to a level below
that which the Lender or the Lender’s holding company could have achieved but
for such Change in Law (taking into consideration the Lender’s policies and the
policies of the Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower shall pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.
(c)    A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay the Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Promptly after the Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.09, the Lender shall notify
the Borrower thereof. Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate the Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180‑day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)    The foregoing provisions of this Section 2.09 shall not apply in the case
of any Change in Law in respect of Taxes, which shall instead be governed by
Section 2.10.
SECTION 2.10    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without withholding or deduction
for any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall
be required to withhold or deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required withholding or deductions (including withholding or
deductions applicable to additional sums payable under this Section) the Lender
receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (ii) the Borrower shall make such
withholding or deductions and (iii) the Borrower shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.



--------------------------------------------------------------------------------




(c)    The Borrower shall indemnify the Lender within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes payable by the
Lender on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section), and any Other Taxes
(including Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.
(d)    If the Lender is entitled to an exemption from or reduction of
withholding Tax or backup withholding Tax under the law of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower, to the extent the Lender is legally entitled to do so, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law, or as may reasonably be requested by
the Borrower to permit such payments to be made without such withholding tax or
at a reduced rate; provided that, with respect to any withholding tax imposed by
any jurisdiction other than the United States, the Lender shall not be required
to provide any documentation if the Lender reasonably determines that doing so
would be materially disadvantageous to the Lender.
(e)    If the Lender has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out‑of‑pocket expenses of the Lender (including any
Taxes imposed with respect to such refund) as is determined by the Lender in
good faith, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Lender, agrees to repay as soon as reasonably
practicable the amount paid over to the Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the Lender
in the event the Lender is required to repay such refund to such Governmental
Authority. This Section 2.10 shall not be construed to require the Lender to
make available its Tax returns (or any other information relating to its Taxes
which it deems in good faith to be confidential) to the Borrower or any other
person. Notwithstanding anything to the contrary, in no event will the Lender be
required to pay any amount to the Borrower, the payment of which would place the
Lender in a less favorable net after tax position than the Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.



--------------------------------------------------------------------------------




SECTION 2.11    Payments Generally.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.09
or 2.11, or otherwise) without condition or deduction for any defense,
recoupment, set‑off or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder shall be made to the Lender, at
the Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. Any amounts received after such time on
any date may, in the discretion of the Lender, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.
(b)    If at any time insufficient funds are received by and available to the
Lender from the Borrower to pay fully all amounts of principal, interest and
fees then due from the Borrower hereunder, such funds shall be applied (i)
first, towards payment of interest and fees then due from the Borrower hereunder
and (ii) second, towards payment of principal of Loans then due from the
Borrower hereunder.
SECTION 2.12    Mitigation Obligations. If the Lender requests compensation
under Section 2.09, or if the Borrower is required to pay any additional amount
to the Lender or any Governmental Authority for the account of the Lender
pursuant to Section 2.10, then the Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.09 or 2.10, as applicable, in the future and (ii) would not subject
the Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to the Lender in any material respect. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.
ARTICLE III    
Representations and Warranties
On the date of each Credit Event, the Borrower represents and warrants to the
Lender that:



--------------------------------------------------------------------------------




SECTION 3.01    Organization; Powers. The Borrower (a) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted, (c)
is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and to borrow and otherwise obtain credit hereunder.
SECTION 3.02    Authorization. The execution, delivery and performance by the
Borrower of each of the Loan Documents to which it is a party, and the
borrowings hereunder and the transactions forming a part of the Transactions (a)
have been duly authorized by all corporate or stockholder action required to be
obtained by the Borrower and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or by‑laws of the Borrower, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the Borrower is a party or by which any of them or any of
their property is or may be bound or (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 3.03    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower will constitute, a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions or the exercise by the
Lender of its rights under the Loan Documents, except for (a) such actions,
consents and approvals under Gaming Laws or from Gaming Authorities the failure
of which to be obtained or made would not reasonably be expected to have a
Material Adverse Effect, (b) such as have been made or obtained and are in full
force and effect and (c) such actions, consents and approvals the failure of
which to be obtained or made would not reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------




SECTION 3.05    No Material Adverse Effect. After the Closing Date, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.
SECTION 3.06    Litigation; Compliance with Laws.
(a)     There are no actions, suits or proceedings at law or in equity or by or
on behalf of any Governmental Authority or in arbitration now pending, or, to
the knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any business, property or rights of the Borrower which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(b)    None of the Borrower and its properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are subject to Section 3.12), or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(c)    The Borrower is in compliance in all material respects with all Gaming
Laws that are applicable to it and its businesses.
SECTION 3.07    Federal Reserve Regulations.
(f)    The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
(g)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
SECTION 3.08    Investment Company Act. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.
SECTION 3.09    Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for general corporate purposes.



--------------------------------------------------------------------------------




SECTION 3.10    Tax Returns.
(c)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the Borrower has filed or
caused to be filed all federal, state, local and non‑U.S. Tax returns required
to have been filed by it and each such Tax return is true and correct;
(d)    The Borrower has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes not yet due) with respect to all periods or
portions thereof ending on or before the Closing Date including in its capacity
as a withholding agent (except Taxes or assessments that are being contested in
good faith by appropriate proceedings and for which the Borrower has set aside
on its books adequate reserves in accordance with GAAP), which Taxes, if not
paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and
(e)    Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to the Borrower, there are no claims being asserted in writing with respect to
any Taxes.
SECTION 3.11    Employee Benefit Plans. (I) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance with the applicable provisions of ERISA and the
Code; (ii) no Reportable Event has occurred during the past five years as to
which the Borrower or any ERISA Affiliate was required to file a report with the
PBGC, other than reports that have been filed; (iii) as of the most recent
valuation date preceding the date of this Agreement, no Plan has any material
Unfunded Pension Liability; (iv) no ERISA Event has occurred or is reasonably
expected to occur; (v) none of the Borrower and the ERISA Affiliates (A) has
received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan; and (vi) the
Borrower has not engaged in a “prohibited transaction” (as defined in Section
406 of ERISA and Code Section 4975) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject the
Borrower to tax.
(a)    The Borrower is in compliance (i) with all applicable provisions of law
and all applicable regulations and published interpretations thereunder with
respect to any employee pension benefit plan or other employee benefit plan
governed by the laws of a jurisdiction other than the United States and (ii)
with the terms of any such plan, except, in each case, for such noncompliance
that would not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------




(b)    Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no pending or, to the knowledge of the Borrower,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
person as fiduciary or sponsor of any Plan that would reasonably be expected to
result in liability to the Borrower.
SECTION 3.12    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice has been received by the Borrower, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
any Environmental Laws, in each case relating to the Borrower, (ii) the Borrower
has all environmental permits, licenses and other approvals necessary for its
operations to comply with all applicable Environmental Laws and is in compliance
with the terms of such permits, licenses and other approvals and with all other
applicable Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous
Material is located at, on or under any property currently owned, operated or
leased or formerly owned, operated or leased, by the Borrower that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower and
transported to or Released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of the Borrower under
any Environmental Laws and (iv) there are no agreements in which the Borrower
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Lender prior to the date hereof.
SECTION 3.13    Solvency.
(a)    On the Closing Date, immediately after giving effect to the Transactions
that occur on the Closing Date, (i) the fair value of the assets of the Borrower
and its Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (ii) the present fair
saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.



--------------------------------------------------------------------------------




(b)    On the Closing Date, the Borrower does not intend to, and the Borrower
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such subsidiary and the timing and
amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such subsidiary.
SECTION 3.14    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the
Borrower; (b) the hours worked and payments made to employees of the Borrower
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters; and (c) all payments due from the
Borrower or for which any claim may be made against the Borrower, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the Borrower to the extent
required by GAAP. Except as, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, the consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement to which the Borrower (or any predecessor) is a party or by which the
Borrower (or any predecessor) is bound.
SECTION 3.15    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
ARTICLE IV    
Conditions of Lending
The obligations of the Lender to make Loans hereunder (each, a “Credit Event”)
are subject to the satisfaction of the following conditions:
SECTION 4.01    All Credit Events. On the date of each Borrowing:
(b)    The Lender shall have received a Borrowing Request as required by
Section 2.03.
(c)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
(d)    At the time of and immediately after such Borrowing, no Event of Default
or Default shall have occurred and be continuing.



--------------------------------------------------------------------------------




Each such Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
ARTICLE V    
Events of Default
SECTION 5.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or in
the payment of any other amount (other than an amount referred to in (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower of any condition or agreement contained in any Loan Document (other
than those specified in paragraphs (b) and (c) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the Lender
to the Borrower;
(e)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower shall fail to pay the principal of any Material
Indebtedness at the stated final maturity thereof; provided that this clause (e)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness;



--------------------------------------------------------------------------------




(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower, or of a substantial part of the property or assets of
the Borrower, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of the property or assets the Borrower or
(iii) the winding‑up or liquidation of the Borrower; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(g)    the Borrower shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (f) above, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or for a
substantial part of the property or assets of the Borrower, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;
(h)    the failure by the Borrower to pay one or more final judgments
aggregating in excess of $150 million (to the extent not covered by insurance),
which judgments are not discharged or effectively waived or stayed for a period
of 45 consecutive days, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties the Borrower to enforce any such
judgment;
(i)    (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA
or (v) the Borrower shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan that would
subject the Borrower to tax; and in each case in clauses (i) through (v) above,
such event or condition, together with all other such events or conditions, if
any, would reasonably be expected to have a Material Adverse Effect; or
(j)    any material provision of any Loan Document shall for any reason be
asserted in writing by the Borrower not to be a legal, valid and binding
obligation of any party thereto,



--------------------------------------------------------------------------------




then, and in every such event (other than an event with respect to the Borrower
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Lender, may, by notice to the Borrower, take any
or all of the following actions, at the same or different times: declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (f) or (g) above, the
principal of the Loans then outstanding, together with accrued interest thereon
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
ARTICLE VI    
Miscellaneous
SECTION 6.01    Notices; Communications.
(d)    Except in the case of notices and other communications permitted to be
given by telephone (and except as provided in Section 6.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to the Borrower,
Caesars Entertainment Operating Company, Inc.
One Caesars Palace Drive
Las Vegas, NV 89109
Attn: General Counsel
Tel: 702-407-6393
Fax: 702-407-6418


(ii)    if to the Lender,
Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109
Attn: General Counsel
Tel: 702-407-6393
Fax: 702-407-6418



--------------------------------------------------------------------------------






(e)    Notices and other communications to the Lender hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites). The Lender or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
(f)    Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received. Notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.
(g)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 6.02    Survival of Agreement. All agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lender and shall survive the making by the Lender
of the Loans and the execution and delivery of the Loan Documents, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid and so long as this Agreement has not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.10, 2.11 and 6.04) shall survive the payment in full of
the principal and interest hereunder and the termination of this Agreement.
SECTION 6.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Lender and when the Lender
shall have received copies hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the Borrower and the Lender and their
respective permitted successors and assigns.



--------------------------------------------------------------------------------




SECTION 6.04    Successors and Assigns.
(h)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) Lender may not assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 6.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents.
(i)    The Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of the Borrower;
provided, that no consent of the Borrower shall be required for an assignment to
an affiliate of a Lender or, if an Event of Default has occurred and is
continuing. Any assignment by Lender will be pursuant to customary assignment
documents reasonably acceptable to the Borrower and Lender.
SECTION 6.05    Expenses.
(f)    The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Lender in connection with the
preparation of this Agreement and the other Loan Documents, or in connection
with the administration of this Agreement and any amendments, modifications or
waivers of the provisions hereof or thereof, and (ii) all out-of-pocket expenses
(including Other Taxes) incurred by the Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made hereunder.
(g)    Except as expressly provided in Section 6.05(a) with respect to Other
Taxes, which shall not be duplicative of any amounts paid pursuant to
Section 2.10, this Section 6.05 shall not apply to Taxes, except taxes that
represent damages or losses resulting from a non-Tax claim.
(h)    The agreements in this Section 6.05 shall survive the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.



--------------------------------------------------------------------------------




SECTION 6.06    Right of Set‑off. If an Event of Default shall have occurred and
be continuing, the Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document held by the Lender, irrespective of whether or not the Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured. The rights of the Lender under this
Section 6.06 are in addition to other rights and remedies (including other
rights of set‑off) that the Lender may have.
SECTION 6.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.08    Waivers; Amendment.
(c)    No failure or delay of the Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower in any case shall entitle such person to any other or further
notice or demand in similar or other circumstances.
(d)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Lender.
SECTION 6.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by the Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to the Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to the Lender
on subsequent payment dates to the extent not exceeding the legal limitation.



--------------------------------------------------------------------------------




SECTION 6.10    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any party
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.
SECTION 6.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.11.
SECTION 6.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good‑faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 6.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 6.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Lender) shall be as effective as delivery of a
manually signed original.
SECTION 6.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.



--------------------------------------------------------------------------------




SECTION 6.15    Jurisdiction; Consent to Service of Process.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that Borrower
agrees that (a) it will not bring any such action or proceeding in any court
other than New York Courts (it being acknowledged and agreed by the parties
hereto that any other forum would be inconvenient and inappropriate in view of
the fact that the Lender has contacts with the State of New York), and (b) in
any such action or proceeding brought against the Borrower in any other court,
it will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude the Borrower from asserting or seeking the same in the New York
Courts.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 6.16    Application of Gaming Laws.
(a)    This Agreement and the other Loan Documents are subject to Gaming Laws.
Without limiting the foregoing, the Lender acknowledges that (i) it is subject
to the jurisdiction of the Gaming Authorities and Liquor Authorities, in their
discretion, for licensing, qualification or findings of suitability or to file
or provide other information, and (ii) all rights, remedies and powers in or
under this Agreement and the other Loan Documents are subject to the
jurisdiction of the Gaming Authorities and Liquor Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
relevant Gaming Authorities and Liquor Authorities.



--------------------------------------------------------------------------------




(b)    The Lender agrees to cooperate with all Gaming Authorities and Liquor
Authorities in connection with the provision in a timely manner of such
documents or other information as may be requested by such Gaming Authorities
and Liquor Authorities relating to the Loan or Loan Documents.
SECTION 6.17    Original Credit Agreement; Effectiveness of Amendment and
Restatement. This Agreement amends and restates that certain Credit Agreement
dated as of August 1, 2008 between the Borrower and the Lender (the “Original
Credit Agreement”). All Loans outstanding under the Original Credit Agreement on
and as of the Closing Date shall remain outstanding or funded, as applicable,
hereunder on the terms set forth herein. The Borrower and Lender confirm that
the amendment and restatement of the Original Credit Agreement pursuant to this
Agreement shall not constitute a novation of the Original Credit Agreement.


[Signature Pages Follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
CAESARS ENTERTAINMENT CORPORATION, as Lender


By:
/s/Eric A. Hession_______________________
Name: Eric A. Hession
Title: Senior Vice President and Treasurer

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.,
as Borrower


By:
/s/ Eric A. Hession______________________
Name: Eric A. Hession
Title: Senior Vice President and Treasurer




 
 
 


